
	

113 HR 5508 IH: Student Loan Interest Deduction Fairness Act
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5508
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. Pocan (for himself, Mrs. Davis of California, and Mr. Moran) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to eliminate the marriage penalty in the dollar
			 limitation on the student loan interest deduction.
	
	
		1.Short titleThis Act may be cited as the Student Loan Interest Deduction Fairness Act.2.Elimination of marriage penalty in dollar limitation on the student loan interest deduction
			(a)In generalSection 221(b)(1) of the Internal Revenue Code of 1986 is amended by striking shall not exceed and all that follows and inserting shall not exceed $2,500 (twice such amount in the case of a joint return).
			(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
